ICJ_139_Avena-Interpretation_MEX_USA_2009-01-19_JUD_01_ME_01_FR.txt.           DÉCLARATION DE M. LE JUGE KOROMA

 raduction]

Article 60 du Statut — Existence d’une contestation portant sur la question
 savoir si le réexamen et la revision prescrits doivent être effectifs — Exis-
 ce d’une contestation sur la question de savoir si l’obligation découlant du
 nt 9) du paragraphe 153 de l’arrêt Avena s’impose aux juridictions internes
 L’arrêt de la Cour devrait être interprété comme signifiant que l’objet de ces
ntestations n’est pas abordé au point 9) du paragraphe 153 de l’arrêt Avena
 L’arrêt Avena continue à avoir force obligatoire en vertu de l’article 94 de la
 arte.

 1. Si j’ai voté en faveur du dispositif de l’arrêt, j’estime toutefois qu’il
ut préciser la base sur laquelle la Cour est parvenue à sa conclusion.
est pour cette raison que j’ai décidé de joindre la présente déclaration,
 n d’expliciter la manière dont je conçois l’application de l’article 60 du
atut en l’espèce.
 2. Aux termes de l’article 60, « [l]’arrêt est définitif et sans recours. En
s de contestation sur le sens et la portée de l’arrêt, il appartient à la
our de l’interpréter, à la demande de toute partie ».
 3. Il ressort de la jurisprudence de la Cour que celle-ci applique l’ar-
 le 60 de son Statut quand deux parties expriment des opinions diver-
ntes sur la portée et le sens d’un arrêt. La Cour a approfondi ce point
  affirmant que la question de l’existence d’une contestation au sens
  l’article 60 est
   « donc uniquement de savoir si le désaccord entre les Parties qui s’est
   manifesté devant la Cour constitue une « divergence entre les Parties
   sur ce qui, dans l’arrêt en question, a été tranché avec force obli-
   gatoire », y compris une « divergence de vues, si tel ou tel point a
   été décidé avec force obligatoire » (Interprétation des arrêts nos 7
   et 8 (usine de Chorzów), arrêt no 11, 1927, C.P.J.I. série A no 13,
   p. 11-12) » (Demande en revision et en interprétation de l’arrêt du
   24 février 1982 en l’affaire du Plateau continental (Tunisie/Jamahi-
   riya arabe libyenne) (Tunisie c. Jamahiriya arabe libyenne), arrêt,
   C.I.J. Recueil 1985, p. 218).


4. Sur la base de ces critères, il existe au moins deux divergences entre
  positions mexicaine et américaine qui pourraient être considérées
mme donnant matière à « contestation » au sens de l’article 60. En pre-
er lieu, le Mexique semble être d’avis que les Etats-Unis ne se seront
s acquittés de l’obligation que leur impose l’arrêt Avena tant que les
orts déployés pour assurer le réexamen et la revision prescrits ne seront

                                                                             24

s effectifs, alors que les Etats-Unis estiment que le degré de priorité à
 nner à ces efforts dépend des « nombreuses autres questions pres-
ntes » dont le gouvernement est saisi. En deuxième lieu, le Mexique
 t valoir que l’obligation de résultat imposée par le point 9) du para-
aphe 153 de l’arrêt Avena « vis[e] [automatiquement et directement]
us les organes du gouvernement, y compris les organes judiciaires à
chelon fédéral et au niveau des Etats », alors que les Etats-Unis pen-
nt que l’exécution de cette obligation par les juridictions internes doit
 ffectuer selon le droit interne. Il s’agit bien là d’un cas très semblable
celui de la contestation identifiée par la Cour permanente de Justice
 ernationale dans l’affaire de l’Interprétation des arrêts nos 7 et 8 (usine
  Chorzów) (arrêt no 11, 1927, C.P.J.I. série A no 13, p. 9-15 (la Cour
rmanente ayant conclu à l’existence d’une contestation en raison de
vergences d’opinions entre les Etats au sujet du rôle de la loi polonaise
ns l’application de ses arrêts nos 7 et 8)).
5. Au paragraphe 43 de l’arrêt, la Cour affirme que
   « les différents points de vue exprimés par les Parties sur l’exis-
   tence d’une contestation font apparaître des opinions divergentes sur
   la question de savoir si le point 9) du paragraphe 153 de l’arrêt
   Avena prévoit qu’un effet direct soit donné à l’obligation qu’il
   énonce ».
Je trouve que ce paragraphe n’est pas particulièrement limpide. La Cour
 rait dû dire clairement que la demande en interprétation est irrecevable
r les questions en litige sortent du cadre du point 9) du paragraphe 153
 dit arrêt, qui demande aux Etats-Unis « d’assurer, par les moyens de
ur choix, le réexamen et la revision des verdicts de culpabilité rendus et
 s peines prononcées contre les ressortissants mexicains » mentionnés
 ns l’arrêt. A cet égard, la Cour aurait dû conclure que le point 9) du
 ragraphe 153 ne concerne pas la question de savoir si l’examen et la
vision prescrits devraient conduire à un résultat précis, ni directement
 le de savoir si l’obligation de résultat y énoncée lie directement tous les
ganes du gouvernement, y compris les organes judiciaires à l’échelon
déral et au niveau des Etats ou si son exécution sur le plan interne doit
 e régie par le droit interne. C’est parce qu’aucun de ces points ne relève
  irement du champ d’application du point 9) du paragraphe 153 que
 i voté en faveur du dispositif de l’arrêt.
 6. Par ailleurs, en appliquant les critères énoncés plus haut et pour res-
    conforme à sa jurisprudence, la Cour aurait pu juger la demande en
 erprétation recevable sur la base de l’une ou l’autre des divergences
 nnant matière à contestation mentionnées plus haut. Pour ce qui est de
 première, qui porte sur la question de savoir si les efforts tendant à
surer le réexamen et la revision prescrits doivent être effectifs, il ressort
   la jurisprudence de la Cour que l’objet de la contestation peut aussi
 ncerner les motifs dans la mesure où ces motifs sont « inséparables ... du
  positif » (Demande en interprétation de l’arrêt du 11 juin 1998 en
 ffaire de la Frontière terrestre et maritime entre le Cameroun et le

                                                                          25

 géria (Cameroun c. Nigéria), exceptions préliminaires (Nigéria
 Cameroun), arrêt, C.I.J. Recueil 1999 (I), p. 35, par. 10). Compte
nu de ce principe, la Cour aurait très bien pu conclure que la demande
  interprétation était recevable pour ce qui est de ce premier chef de
ntestation (voir Avena, p. 65, par. 138, où la Cour souligne que le
examen et la revision prescrits doivent être « effectifs »).
7. De même, pour ce qui est de la seconde divergence, qui porte sur
xécution de l’arrêt par les juridictions internes, la Cour aurait pu
nclure que cette question, dont on peut considérer qu’elle est visée par
xpression « par les moyens de leur choix », entrait dans le cadre du
 int 9) du paragraphe 153. La Cour aurait pu ainsi conclure que la
mande en interprétation présentée par le Mexique était recevable et
océder à l’interprétation de ce paragraphe, en examinant la question
 ativement restreinte de savoir si le point 9) crée une obligation directe
 ur les autorités étatiques et locales des Etats-Unis d’assurer le réexa-
en et la revision prescrits, ou s’il crée une obligation internationale dont
xécution par des juridictions internes doit s’effectuer selon le droit des
ats-Unis.
8. En outre, en se livrant à une interprétation sur la base du premier
ef de contestation, la Cour aurait pu admettre que les efforts visant à
surer le réexamen et la revision prescrits doivent être effectifs pour que
rrêt Avena soit respecté. En effet, sans même en arriver à l’interpréta-
 n, la Cour rappelle dans son arrêt que, contrairement à ce qu’ils ont
 rfois laissé entendre et
   « ainsi qu’ils l’ont eux-mêmes reconnu, les Etats-Unis ne se seront
   pas acquittés de l’obligation qui leur incombe tant qu’ils n’auront
   pas assuré le réexamen et la revision des verdicts de culpabilité ren-
   dus et des peines prononcées contre tous les ressortissants mexicains
   visés aux points 4), 5), 6) et 7) du paragraphe 153 de l’arrêt Avena,
   en tenant compte à la fois des dispositions de l’article 36 de la
   convention de Vienne sur les relations consulaires et des paragra-
   phes 138 à 141 dudit arrêt » (par. 55).
  Cour a conclu qu’il ne sera satisfait à l’obligation en cause que si les
ats-Unis assurent effectivement, par les moyens de leur choix, le réexa-
en et la revision des verdicts de culpabilité en litige dans l’arrêt Avena,
 que les Etats-Unis n’ont pas encore honoré les obligations que leur
 pose cet arrêt.
9. S’agissant de la seconde divergence, la Cour aurait pu conclure que
 bligation de résultat énoncée au point 9) du paragraphe 153 s’impose
 x juridictions internes, étant donné qu’elle avait indiqué que les Etats-
nis devaient assurer, « par les moyens de leur choix », le réexamen et la
vision prescrits. Cette conclusion implique nécessairement que les Etats-
nis ont le choix des moyens leur permettant de respecter l’obligation
 e leur impose l’arrêt Avena.
10. Compte tenu des considérations qui précèdent, dans la présente
 aire où se pose la question de l’existence d’une contestation sur la por-

                                                                         26

   et le sens du point 9) du paragraphe 153 de l’arrêt Avena, la Cour
 rait pu, sur la base de sa jurisprudence, répondre par l’affirmative à
  te question. Or, elle a conclu que la requête elle-même ne portait pas
r une question qu’elle avait déjà tranchée. Quoi qu’il en soit, en réaf-
mant l’obligation du défendeur à l’égard des personnes nommément
signées dans l’arrêt Avena, l’arrêt a confirmé l’objet et le but de l’ar-
 le 60 du Statut. Premièrement, ainsi qu’il est clairement indiqué dans la
nclusion du présent arrêt, « l’arrêt ... rendu en l’affaire Avena reste obli-
toire et ... les Etats-Unis sont toujours tenus de l’appliquer pleine-
ent » (par. 60). Deuxièmement, comme il est indiqué au paragraphe 55
   présent arrêt, et comme il est rappelé plus haut, les Etats-Unis ne se
  ont pas acquittés de l’obligation qui leur incombe en vertu de l’arrêt
 ena « tant qu’ils n’auront pas assuré le réexamen et la revision des ver-
cts de culpabilité rendus et des peines prononcées » contre tous les res-
rtissants mexicains visés, « en tenant compte à la fois des dispositions
  l’article 36 de la convention de Vienne sur les relations consulaires et
s paragraphes 138 à 141 dudit arrêt ».
11. Ainsi, alors que la Cour n’est peut-être pas en mesure d’interpréter
n arrêt Avena, celui-ci continue à avoir force obligatoire, et certaines
 ligations qui y sont énoncées n’ont pas encore été honorées. Selon
rticle 94 de la Charte, et aussi, en l’espèce, selon les principes fonda-
entaux des droits de l’homme, le droit international exige tout simple-
ent le respect intégral et en temps utile de l’arrêt Avena pour tous les
  sortissants mexicains qui y sont mentionnés.

                                           (Signé) Abdul G. KOROMA.




                                                                          27

